Citation Nr: 1137575	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-24 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and spouse





ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The June 2006 rating decision on appeal granted service connection for PTSD and assigned a 30 percent rating effective from March 1, 2006.  An August 2009 rating decision assigned the Veteran a 50 percent rating for his PTSD, also effective from March 1, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in May 2011 that his PTSD symptoms had increased in severity since his most recent VA examination in May 2009.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the Veteran must be provided a new VA examination to determine the current severity of his PTSD.

The Veteran testified that he received continuing VA outpatient treatment from VA.  On his August 2006 notice of disagreement the Veteran requested that his VA treatment records be obtained.  The record does not contain the Veteran's VA treatment records subsequent to March 1, 2006.  Copies of these records must be obtained and considered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from March 1, 2006, to the present.  This should include copies of the Veteran's VA PTSD counseling records.

2.  When the above records have been obtained and associated with the Veteran's claims file, schedule a VA psychiatric examination to ascertain the current level of disability of his service-connected PTSD.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD, and a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned.  

3.  When the above actions have been accomplished, the Veteran's claim should be adjudicated.  If the determination of this claim is less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


